C3       wo
                                                                                   -c-
                                                                                            >j§5
                                                                                            JTJ     *
                                                                                   3S»
                                                                                       XL
                                                                                                  »~.    J
                                                                                            .     j--- —
                                                                                   CO

                                                                                   2*       ^mr-•
                                                                                   _&:      —•- *C> ~'
                                                                                            ^•f™
                                                                                   UC>      i5co
                                                                                            •Hpi
                                                                                   ro       o~

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTCftl

In the Matter of the Marriage of                        No. 69426-0-1
                                                        (consolidated with
MITCHELL KING,                                          No. 69820-6-1)

                    Appellant,                          DIVISION ONE


             and                                        UNPUBLISHED OPINION


MICHELLE KING,
nka MICHELL MARIE-KAELIN PLATT,

                     Respondent.                        FILED: January 13, 2014


      Appelwick, J. — King and Piatt each petitioned to modify the parenting plan for

their daughter, K.M.K. King alleges the trial court abused its discretion in considering

certain evidence, imposing restrictions on his residential time, entering an order of

protection against him, and declining to hold Piatt in contempt. We affirm.

                                             FACTS


       Mitchell King and Michelle Piatt married in 2001. They had a daughter, K.M.K.,

in 2002. The family resided in Moses Lake. In 2009, King and Piatt separated. During

the pendency of the dissolution, K.M.K. resided with Piatt the majority of the time.
No. 69426-0-112




       In late 2009, Piatt moved to King County.       King remained in Moses Lake.      In

2010, a Grant County judge entered a final parenting plan, which provided that K.M.K.

would reside with Piatt the majority of the time, except for every other weekend, when

she would reside with King.

       The relationship between King and Piatt quickly soured.         Over the next two

years, the parties engaged in numerous legal disputes over the terms and performance

of the parenting plan.

       In November 2011, Piatt petitioned to modify the parenting plan.         King cross

petitioned for modification.    Each sought to restrict the other's residential time.   The

court appointed a guardian ad litem (GAL), Dr. Elizabeth Milo, who interviewed K.M.K.,

Piatt, and King and made recommendations about what would be in K.M.K.'s best

interest. The GAL also arranged for K.M.K. to begin seeing a therapist, Dr. Jill Kinney.

       Trial on the petitions began in King County Superior Court in July 2012. The

court ultimately denied King's petition and granted Piatt's. In its modification, the court

required King to spend half of his residential time in the King/Pierce County area, unless

he relocated to be within one hour of K.M.K.'s residence with Piatt.

       In September 2012, the court entered an order of protection against King at

Piatt's request.   In November, King moved for an order finding Piatt in contempt for

withholding K.M.K. during King's residential time. The court declined to find Piatt in

contempt, finding that she had intentionally failed to comply with the parenting plan, but

had not done so in bad faith.
No. 69426-0-1 /3



       King appeals and moves to strike two documents that Piatt designated as clerk's

papers.1

                                            DISCUSSION

  I.   Modification of the Parenting Plan

       King challenges the trial court's modification of the parenting plan.     He argues

that the trial court committed evidentiary errors during the modification trial.    He also

contends that the trial court improperly restricted his residential time. He further asserts

that the trial court erred denying his petition to modify the parenting plan.    Finally, he

argues that the court erred in imposing the GAL fees solely upon King.

       A. Evidentiary Challenges

       King contends that the trial court erred when it permitted K.M.K.'s therapist to

testify and when it excluded a child protective services (CPS) report that King sought to




1 King moves to strike from the clerk's papers the October 26, 2012 order on King's
objection to Piatt's relocation, even though King designated the same order in his clerk's
papers. He also moves to strike the January 31, 2013 memorandum of decision and
order on contempt. We deny the motion.
       The October 26 order amended a previous one filed on September 4, 2012.
Citing RAP 7.2(e), King notes that no motion was filed to allow the trial court to amend
an order under appeal. But, RAP 7.2(e) requires permission of the appellate court only
if the trial court's determination will change the decision being reviewed by the court.
The trial court may correct clerical errors on its own initiative at any time. CR 60(a).
These corrections may occur after an appellate court accepts review, pursuant to RAP
7.2(e). CR 60(a). The October 26 order makes only minor amendments to correct
clerical errors in the earlier version.
       King argues that, under RAP 2.4(c), the appellate court may not review the
January 31 memorandum of decision and order because it was not designated in King's
notice of appeal. This misapprehends the meaning of "review" in the context of RAP
2.4. Piatt designated the challenged order as part of the clerk's papers pursuant to RAP
9.6(a). This does not constitute a request to the appellate court to review the order.
The motion is frivolous and his request for fees in bringing the motion is denied.
No. 69426-0-1 /4




admit. This court reviews a trial court's ruling on evidence admissibility for abuse of

discretion. State v. Vreen. 143 Wash. 2d 923, 932, 26 P.3d 236 (2001).

       1.   Psychologist Testimony

       King makes multiple challenges to the testimony of Dr. Kinney, K.M.K.'s

therapist. He first claims that the trial court should have not have permitted Dr. Kinney

to testify, because she was not properly disclosed as a witness before trial under the

King County Local Civil Rules (KCLCR). He argues that Piatt must have disclosed Dr.

Kinney 21 days prior to trial under KCLCR 4(j) and KCLCR 26(k). Trial began on July

31, 2012. On June 20, well over 21 days before trial, Piatt provided a list of potential

witnesses, including Dr. Kinney. This argument fails.

       King also argues that the court should not have permitted Dr. Kinney to testify as

an expert witness. While Piatt initially intended to call Dr. Kinney as an expert, she later

indicated that Dr. Kinney would testify only as a fact witness. The court permitted Dr.

Kinney to testify in this capacity alone.     And, the court ultimately disregarded Dr.

Kinney's trial testimony in its memorandum of decision. This argument also fails.

       King further contends that the trial court abused its discretion in considering Dr.

Kinney's statements made to the GAL and disclosed in the parenting evaluation. The

parenting evaluation was admitted as an exhibit at trial. The trial court relied upon the

report in its memorandum of decision, including the information that Dr. Kinney related

to the GAL.


       King specifically contests the portion of the parenting evaluation that included Dr.

Kinney's statement that she saw "'no signs of bipolar disorder or affect'" in Piatt. But,

even if the trial court erred in considering Dr. Kinney's statement, King does not show
No. 69426-0-1 /5




any prejudice suffered as a result. Error without prejudice is not grounds for reversal.

Thomas v. French. 99 Wash. 2d 95, 104, 659 P.2d 1097 (1983).                 Error will not be

considered prejudicial unless it affects, or presumptively affects, the outcome of the trial.

Id. We presume that a judge considers evidence only for its proper purpose. See State

v. Bell. 59 Wash. 2d 338, 360, 368 P.2d 177 (1962). While the trial court did rely upon the

challenged statement in its memorandum of decision, it also considered Piatt's affect at

trial and her behavior over the year of litigation. King does not demonstrate prejudice

from the court's consideration of the parenting evaluation.

       The trial court did not abuse its discretion in permitting Dr. Kinney to testify or in

considering her statements in the parenting evaluation.

       2. CPS Report

       King contends that the court improperly excluded a CPS report he sought to

admit at trial. ER 904 provides that certain documents shall be deemed admissible if

properly proposed as an exhibit, and unless objected to within 14 days. The rule does

not restrict argument over the weight to be given to the evidence or the trial court's

authority to evaluate the evidence's weight. ER 904(d).

       King offered the CPS report as a trial exhibit. He argues that, because Piatt did

not object until trial, the court should not have excluded the report. But, the trial court

did not altogether exclude it.    Piatt objected to the exhibit on a number of grounds,

including hearsay and relevance. The court expressed concern about the amount of

hearsay that CPS reports contain. Ultimately, it concluded that the CPS report would be

admitted to explain the GAL's opinion, but not as substantive evidence. This was a

proper exercise of authority under ER 904(d).
No. 69426-0-1 /6




      King also argues the CPS report was relevant, because it contained material

facts about Piatt's actions. While this may be true, the trial court based its ruling on

hearsay, not relevance. This argument fails.

       King further alleges that the report was a "business record made by an agency

that is easily authenticated."   But, he does not cite to any authority to support his

allegation. We therefore decline to consider his argument. State v. Logan, 102 Wn.

App. 907, 911 n.1, 10 P.3d 504 (2000) ("'Where no authorities are cited in support of a

proposition, the court is not required to search out authorities, but may assume that

counsel, after diligent search, has found none.'") (quoting DeHeer v. Seattle Post-

Intelligencer, 60 Wash. 2d 122, 126, 372 P.2d 193 (1962)).

      The trial court did not abuse its discretion in admitting the CPS report for limited

purposes.

       B. Restrictions on King's Residential Time

       King contests the modification of the parenting plan, which imposed restrictions

on his residential time. We review a trial court's decision to modify a parenting plan for

abuse of discretion.   In re Marriage of Zigler, 154 Wash. App. 803, 808, 226 P.3d 202

(2010). A trial court abuses its discretion when its decision is manifestly unreasonable

or based on untenable grounds. In re Marriage of Fiorito, 112 Wash. App. 657, 663-64, 50
P.3d 298 (2002). A court's decision is manifestly unreasonable if it is outside the range

of acceptable choices, given the facts and the applicable legal standard, jd. at 664.

The court's decision is based on untenable grounds if the factual findings are

unsupported by the record. Jd_. A parenting plan should serve the best interests of the
No. 69426-0-1 /7




child, especially with respect to residential time.   See In re Marriage of Kovacs, 121
Wash. 2d 795, 801, 854 P.2d 629 (1993).

       King alleges that the trial court improperly granted Piatt relief that exceeded her

request in her petition for modification.2 RCW 26.09.260 establishes the standards and

restrictions that govern a trial court's modification of a parenting plan.       Once the

threshold for modification is met, the court has full authority to enter a parenting plan

based on the evidence presented. The statute does not limit modifications solely to the

relief requested by the parties in its motion.

       In her proposed parenting plan, Piatt requested that the court require King to

complete several assessments and treatments, during which King's residential time

would be substantially reduced and would take place in Kent for half of that remaining

time. The proposal provided that, once King completed his treatments, his residential

time would return to its original state.

       The trial court's modification did not require King to participate in any programs.

Nor did it substantially reduce King's residential time. It merely changed the location of

the residential time. In this regard, the trial court actually granted less than what Piatt

requested. Instead, the court exercised its discretion to modify the plan in a manner

similar to what Piatt requested by reducing K.M.K.'s travel time. And, it provided King

the option to return to the original residential schedule if he moved closer to K.M.K., an

arrangement that the court found would be in K.M.K.'s best interest. This was not an

abuse of discretion.


       2According to King, Piatt never filed a proposed parenting plan, and thus did not
clearly identify the relief she desired. King overlooks Piatt's proposed parenting plan
filed with her petition for modification.
No. 69426-0-1 /8




      King also contends that the trial court improperly considered his residential

location when ruling on Piatt's petition for modification. King argues that, because the

court was aware of the distance between the parents' residences at the time of the final

parenting plan, the court's reliance on that distance ran afoul of RCW 26.09.260.

      RCW 26.09.260(1) mandates that the court shall not modify a parenting plan

unless it finds, upon the basis of new facts or facts that were unknown to the court at

the time of the prior plan, that a substantial change has occurred in the circumstances

of the child or the nonmoving party.     Both parties alleged a substantial change in

circumstances and the trial court made the threshold finding that one had occurred.

That finding is not appealed. Once the court finds that there is a substantial change in

the child's circumstances, it may then consider previously known facts. Accordingly, the

court may consider the distance between the parents' residences.

      Here, Piatt based her petition for modification on three factors: King's violation of

the court order preventing him from questioning K.M.K. about Piatt, King's drinking, and

K.M.K.'s fear of visiting King in Moses Lake. As a result, Piatt proposed a parenting

plan that required King to complete an alcohol assessment and that reduced the

amount of time K.M.K. spent in Moses Lake.

      The trial court did not adopt the suggested alcohol assessment and related

treatments. But, it did address Piatt's concern about K.M.K.'s time in Moses Lake by

directing that half of King's residential time occur in the King/Pierce County area. The

court also considered the GAL's recommendation that King and Piatt should live in the

same place because K.M.K. would fare better if her residential time were split evenly

between both parents. The terms of the modification provided an incentive for King to


                                               8
No. 69426-0-1 /9




move closer to K.M.K. by lifting his residential time restrictions if he relocated. And,

while the court did not adopt the GAL's recommendation that the parties live in Moses

Lake, the court gave reasons supported by the record for preferring King/Pierce County.

In King/Pierce County, the court noted that K.M.K. is close to extended family, attends a

good school, engages in activities, and has her medical needs met.

       The court stated that its aims were to (1) reduce K.M.K.'s long distance travel

time and (2) protect K.M.K. from dangerous winter travel conditions. It is true that the

modification applied equally to summer months when the winter travel conditions are

not an issue. Even so, concluding that the evidence demonstrated that the extensive

travel time resulted in a change in K.M.K.'s well-being—a change that was not evident

at the time of the original parenting plan—was not manifestly unreasonable or

untenable.


       Finally, King argues that the modification improperly restricts his choice of

residence. But, restrictions of this nature are within the trial court's authority. See In re

Marriage of Fahev, 164 Wash. App. 42, 67-68, 262 P.3d 128 (2011), review denied, 173

wn.2d 1019, 272 P.3d 850 (2012). In Fahev, the children resided with their mother for

the majority of the time. ]d at 47. After the mother moved from Edmonds, where the

father still lived, id, at 48, to Omak, id. at 46, the trial court required that the father spend

his weekend residential time in the Omak area.             jd. at 66.   The court based this

restriction on its concern that the children were spending too much time in the car and

were unable to participate in normal weekend activities. Id. at 67. The appellate court

found that this was not an abuse of discretion.         ]d at 68.    Fahev demonstrates the
No. 69426-0-1/10




court's authority to restrict a parent's exercise of residential time to a specific location

based on the needs and best interests of the child.

       The trial court did not abuse its discretion in limiting the locale of King's

residential time in order to limit the amount of time K.M.K. spent in transit.

       C. Denial of King's Petition

       King also challenges the court's denial of his cross-petition for modification of the

parenting plan. King petitioned to modify the plan under RCW 26.09.260(2)(c), alleging

that Platt created an environment detrimental to K.M.K.'s health, and that the advantage

K.M.K. would gain from a change in environment outweighed any resulting harm. King

proposed that Piatt's residential time be limited or restrained completely. The court

declined to grant King's petition.

       King maintains that the trial court failed to rule on evidence of Piatt's lack of

parenting. He points to RCW 26.09.191(3), which provides that:

       [T]he court may preclude or limit any provisions of the parenting plan, if
       any of the following factors exist:
              (a) A parent's neglect or substantial nonperformance of parenting
       functions;
              (b) A long-term emotional or physical impairment which interferes
       with the parent's performance of parenting functions as defined in RCW
       26.09.004;
              (c) A long-term impairment resulting from drug, alcohol, or other
       substance abuse that interferes with the performance of parenting
       functions;
              (d) The absence or substantial impairment of emotional ties
       between the parent and the child;
              (e) The abusive use of conflict by the parent which creates the
       danger of serious damage to the child's psychological development;
              (f) A parent has withheld from the other parent access to the child
       for a protracted period without good cause; or
              (g) Such other factors or conduct as the court expressly finds
       adverse to the best interests of the child.




                                                 10
No. 69426-0-1/11




King asserts that the court did not properly address the evidence demonstrating that

Platt exhibited a number of these behaviors. Specifically, he expressed concern about

Piatt's relationship and lifestyle choices; Piatt's mental health; and those of Piatt's

behaviors that he considered an "abusive use of conflict." He also argues that the trial

court did not properly consider the parenting evaluation, which recommended that

K.M.K. move to Moses Lake.

       However, in its memorandum of decision following the trial, the court discussed

Piatt's circumstances at length.         The court detailed Piatt's frequent moves,

acknowledging that they chiefly stemmed from financial troubles. It reviewed Piatt's

mental health status and discussed her medical emergency relating to her bipolar

medication.    The court also addressed King's concern about Piatt's social choices,

stating that while Piatt's choices "may not be what others would choose," this behavior

did not rise to the level of detriment required to overcome the strong presumption of

residential continuity.

       The court also addressed the parenting evaluation at length. It evaluated each of

the parents and their respective harmful behaviors. The parenting evaluation ultimately

concluded that K.M.K. should split her residential time evenly between both parents.

The GAL recommended that the parties live in Moses Lake, because K.M.K. would

have greater stability and the ability to participate in extracurricular activities there, and

it has a lower cost of living.

       The court weighed these recommendations against the benefits of K.M.K.

remaining in Puyallup. It noted that, in Puyallup, K.M.K. is close to extended family from

both sides, attends a good school, engages in activities, and has her medical needs


                                                 11
No. 69426-0-1/12




met. The court also recognized that the chaos in Piatt's life was largely due to financial

struggles, and that the court would not make residential provisions for children based on

the relative financial resources of the parents. Ultimately, the court found that K.M.K.'s

present environment was not detrimental to K.M.K.'s health, and that the advantage of a

change in environment did not outweigh the likely harm.                    Therefore, RCW

26.09.260(2)(c) did not warrant modification in this case.

       The trial court considered the circumstances in Piatt's life that concerned King.

And, the court addressed the parenting evaluation, explaining why it opted not to follow

the GAL's recommendations. The findings were supported by sufficient evidence. This

was not an abuse of discretion.


       D. GAL Fees

       King alleges that the trial court abused its discretion by requiring him to pay the

entirety of the GAL fees, rather than allocate it between King and Platt. The trial court

has the authority to appoint a GAL to represent the interests of a minor in any

proceeding under chapter 26.12 RCW.3 RCW 26.12.175(1 )(a). The court may order
either or both parents to pay for the costs of the GAL, depending on their ability to pay.

Id at .175(1 )(d).

       In its order appointing the GAL, the court stated that King "shall advance the

retainer fee and the court must reallocate the GAL's fees at trial." After the modification

trial, the court noted that it had no financial declarations as required for it to allocate the



       3 A proceeding under this chapter includes "[a]ny proceeding ... in which the
family court is requested to adjudicate or enforce the rights of the parties or their
children regarding the determination or modification of parenting plans, child custody,
[or] visitation." RCW 26.12.010(1).


                                                  12
No. 69426-0-1/13




GAL fees between the parties.         It instructed King that, if he wished to pursue

contribution from Platt, he must provide a financial declaration by September 14, 2012.

King filed a declaration on September 11, but it lacked supporting documents.

Accordingly, the court extended his deadline to November 14, noting that he must

provide the proper documentation. King did not meet his extended deadline. The trial

court determined that there would be no allocation of fees between the parties.

       King was given ample time and clear instructions to follow to demonstrate his

financial status, and he did not do so. The trial court did not abuse its discretion in

ordering King to pay the entire GAL fee.

       The trial court properly denied King's motion for modification and did not err in

imposing the GAL fees entirely upon King.

 II.   Order of Protection

       At Piatt's request, the court entered an order of protection against King. King

challenges that order.    First, citing to RCW 10.14.080(3) King alleges that the court

must make a finding of actual harassment. This provision states that "[a]t the hearing, if

the court finds by a preponderance of the evidence that unlawful harassment exists, a

civil antiharassment protection order shall issue prohibiting such unlawful harassment."

RCW 10.14.080(3).        The statute does not require the court to articulate specific

instances of harassment in the order.

       Additionally, King argues that he did not timely receive notice of the hearing date.

RCW 10.14.080(5) requires that a petitioner seeking an antiharassment protection order

must serve the respondent not less than five days before the hearing. The statute does

not render a hearing and resulting order per se invalid in the case of late notice.


                                                13
No. 69426-0-1 /14




        The record shows that King received service of the hearing on September 21,

2012.     The hearing was on September 24, 2012.           Failure to comply with a notice

requirement is not fatal if the nonmoving party had actual notice of the proceeding and

time to prepare. Cf Loveless v. Yantis, 82 Wash. 2d 754, 759-60, 513 P.2d 1023 (1973)

(discussing timely service of motions under CR 6). King appeared at the hearing and

did not object or ask for a continuance on the basis of insufficient service.4 He does not
argue that he was prejudiced by a lack of time to prepare to respond to the original

motion.


        King also asserts that, because the trial court should not have imposed an order

for protection, it lacked authority to allow Platt and K.M.K. to move to an undisclosed

location. King does not provide any citation to the record or authority as RAP 10.3(a)(6)

requires. In fact, King elsewhere alleges that Platt moved without permission of the

court. We decline to consider his argument any further.

        The trial court did not abuse its discretion when it entered the order for

protection.

 III.   Contempt Hearing

        King subsequently moved for an order finding Platt in contempt for withholding

K.M.K. during King's residential time. The court denied his motion. King argues that

the trial court improperly presided over the contempt proceedings. He also contends

that the trial court erred when it did not find Platt in contempt.




        4 King requested a continuance based on new evidence that Platt introduced at
the hearing, and objected to Piatt's pro se status and relitigation of issues.

                                                  14
No. 69426-0-1/15




       A. Jurisdiction Over Contempt Hearing

       King raises a number of challenges to what he calls the court's decision to "retain

jurisdiction." As a threshold matter, we must be clear when using the term jurisdiction.

Where a court acts without subject matter jurisdiction, the consequences are "draconian

and absolute." Cole v. Harvevland, LLC, 163 Wash. App. 199, 205, 258 P.3d 70 (2011).

As a result, appellate courts must be cautious when asked to characterize an issue as

jurisdictional. ]d

       Article IV, section 6 of the Washington Constitution vests the superior courts with

jurisdiction in "all matters of . . . divorce." RCW 26.12.010 grants the superior courts

jurisdiction over family law proceedings. Thus, the trial court here had jurisdiction to

preside over the contempt hearing.

       Nonetheless, King disagrees. He argues that the trial court improperly retained

jurisdiction to the exclusion of other courts or judges. He cites State v. Caughlan to

support this point.   40 Wash. 2d 729, 732, 246 P.2d 485 (1952).           In Caughlan, the

appellant alleged that the trial court improperly considered the respondent's motion to

dismiss while the appellant's cause was still pending before another department of the

court. ]d at 731. The appellate court disagreed, noting that all judges within the King

County Superior Court shared identical authority. ]d at 732.

       Caughlan is unpersuasive here. This was not a conflict between judges of the

same court: King argues that the superior court is the wrong venue altogether. But, as

established, the superior courts have jurisdiction over family law proceedings. RCW

26.12.010. This includes post-trial procedures.     See, e.g., In re Marriage of Mathews,




                                               15
No. 69426-0-1/16




70 Wash. App. 116, 126, 853 P.2d 462 (1993) (holding that the trial court had authority to

enforce its dissolution decree using its contempt powers).

      Still, King maintains that the trial court lacked authority over the contempt

hearing. He argues that the King County Local Family Law Rules (KCLFLR) mandate

that contempt proceedings be designated exclusively to family law commissioners.5

While the KCLFLRs provide that a contempt hearing be scheduled on the family law

calendar,6 this does not bar a superior court judge from conducting the proceeding.
King's argument was thus not jurisdictional, but a procedural challenge.

      Though King frames his remaining challenges as jurisdictional, they are not. He

next argues that, because the trial court presided over the contempt hearing, he was

denied "an important right of revision." Under RCW 2.24.050, a party may seek review

of a commissioner's ruling in superior court. King maintains that he lost his ability to

seek revision with a de novo standard, as superior court review of a commissioner's

ruling would provide. King has not established that he has a right to a commissioner's

ruling in this context.   And, King received the superior court review he apparently

desires without first having to bring his case before a commissioner.

       Finally, King asserts that the trial court judge should have recused herself. This

is so, he maintains, because the judge had "essentially ordered the parties to engage in



      5 King also argues that the trial court "violated LCR 5" and "erroneously relied on
LCR 6." It is unclear to which body of rules King refers. Assuming it is the King County
Local Civil Rules, his reliance is confusing. KCLCR 6 does not exist. KCLCR 5 pertains
to service and filing with the clerk's office.
      6 KCLFLR 5(b) states that, "fe]xcept as otherwise provided in these rules,
contested pre-trial and post-trial motions in family law proceedings...shall be heard on
the Family Law Motions Calendar." KCLFLR 17(a)(1) provides that a contempt hearing
"shall be scheduled on the Family Law Motions Calendar."


                                               16
No. 69426-0-1/17




a settlement conference," which would disqualify her under KCLCR 16(b)(5).7 But, King

has not demonstrated that the trial court judge did in fact conduct a settlement

conference.


       The trial court properly presided over the posttrial proceedings.

       B. Refusal to Find Contempt

       King also contests the trial court's refusal to find Platt in contempt for withholding

K.M.K. during King's residential time. Platt responds that she had a reasonable excuse

for withholding K.M.K., because she was afraid for her daughter's safety.

       After staying with King during the weekend of October 5, 2012, K.M.K. made a

statement to the police detailing King's behavior. According to K.M.K., King had been

drinking and questioning her about Platt.     K.M.K. expressed concern about spending

time with King in the future. Platt subsequently withheld K.M.K. from King's residential

time in late October and early November.

       King then moved for an order to show cause for contempt. The court held a

contempt hearing on December 10, 2012.8 Ultimately, it found that Platt had violated
the parenting plan, but had not done so in bad faith.           King makes a number of

challenges to this finding.

       Whether contempt is warranted in a particular case is a matter within the sound

discretion of the trial court.   Moreman v. Butcher, 126 Wash. 2d 36, 40, 891 P.2d 725




       7 KCLCR 16(b)(5) reads: "A judge presiding over a settlement conference shall
be disqualified from acting as the trial judge in the matter, unless all parties agree in
writing that he/she should so act."
       8 Neither party designated the transcript of the contempt hearing as part of the
record on appeal.


                                                 17
No. 69426-0-1/18




(1995). Unless the trial court abuses its discretion, we will not disturb its decision on

appeal. ]d

          1. Admissibility of child hearsay

          King first contests the trial court's admission of K.M.K.'s statement. He argues

that the statement was inadmissible hearsay.            Platt counters that it was admissible,

because she offered it to demonstrate Piatt's state of mind and why her decision to

withhold K.M.K. was in good faith.

          Hearsay is a statement, other than one made by the declarant while testifying at

the trial or hearing, offered in evidence to prove the truth of the matter asserted. ER

801(c). Hearsay is generally inadmissible, unless there is an applicable exception. ER

802. A statement is not hearsay if it is used only to show the effect on the listener,

without regard to the truth of the statement. State v. Edwards. 131 Wash. App. 611, 614,

128P.3d631 (2006)."

          The court indicated in its order following the contempt hearing that, based on

K.M.K.'s statement about King's behavior, it found no bad faith on Piatt's behalf. It was

not error that the trial court considered K.M.K.'s statement not for the truth of what

K.M.K. said, but that the fact the statement was made affected Piatt's behavior.

          2.   Lack of Bad Faith


          King also argues that the court erred in finding that Platt did not act in bad faith.

He notes Piatt's admission that she purposefully withheld K.M.K. and the multiple

warnings previously received from the court advising Platt not to withhold the child from

visits.




                                                   18
No. 69426-0-1/19




       A parent seeking a contempt order to compel another parent to comply with a

parenting plan must establish the contemner's bad faith by a preponderance of the

evidence. In re Marriage of James, 79 Wash. App. 436, 442, 903 P.2d 470 (1995). A

parent who refuses to perform the duties imposed by a parenting plan is per se acting in

bad faith.   RCW 26.09.160(1); In re Marriage of Rideout, 110 Wash. App. 370, 377, 40
P.3d 1192 (2002), affd, 150 Wash. 2d 337, 77 P.3d 1174 (2003). To avoid a contempt

order, the parent must establish by preponderance of the evidence a reasonable excuse

for his or her failure to comply. RCW 26.09.160(4); Rideout, 110 Wash. App. at 377.

       In Rideout. the mother intentionally withheld the daughter during the father's

residential time, but argued that it was in good faith, because the daughter refused to

go. 110 Wash. App. at 377. The court disagreed, because the record demonstrated that

the mother contributed to the daughter's recalcitrance to visit her father. Id at 379. It

further noted that the mother seemed to understand herself as a bystander in the

situation, rather than someone with the responsibility to comply with the plan. ]d at

381.

       Platt acknowledged during the modification trial that she had a duty not to

withhold K.M.K., but that she would still do so out of concern for her daughter's safety.

This is a valid concern not implicated in Rideout. The record does not demonstrate that

Platt contributed to her daughter's fears. And, though King accuses Platt of forging

K.M.K.'s statement, he does not support that allegation.         It was not an abuse of

discretion for the trial court to find that Platt did not act in bad faith when she violated

the parenting plan.




                                                19
No. 69426-0-1 /20



         3.   Shift of Burden of Proof


         King further contends that the trial court improperly shifted the burden of proof to

King by reappointing the GAL, this time to interview K.M.K. in response to her

statements to police about the weekend of October 5, 2012. King does not explain how

this interview placed a burden of proof upon him at the hearing. We cannot review the

issue.


         4. Consideration of repercussions of finding of contempt

         Finally, King alleges that the court erroneously considered the repercussions of

multiple findings of contempt under RCW 26.09.260(2)(d), and erred in advising Platt

thereof. RCW 26.09.260(2)(d) permits the court to modify a residential schedule in a

parenting plan where it finds that a parent in contempt at least twice within three years

because the parent failed to comply with the residential time provisions. King suggests,

but does not demonstrate, that the trial court relied upon this potential consequence in

its decision not to find Platt in contempt.

         Though the court acknowledged that Platt did not comply with the parenting plan,

it declined to find her in contempt because it found no bad faith. This finding was based

on K.M.K.'s statement discussed above.            There is no mention in the order of the

repercussions of multiple findings of contempt.          King provides no evidence for his

assertion that the trial court acted with nefarious or biased motivation.

         The trial court did not abuse its discretion by declining to find Platt in contempt.

IV.      Attorney Fees

         Platt requests attorney fees and costs on appeal pursuant to RCW 26.09.140

("Upon any appeal, the appellate court may, in its discretion, order a party to pay for the


                                                   20
No. 69426-0-1 /21



cost to the other party of maintaining the appeal and attorney's fees in addition to

statutory costs.").   We grant Piatt's request and award attorney fees and costs on

appeal, subject to compliance with RAP 18.1(d).

       We affirm.




WE CONCUR:




                                                  B^c-kW, L .
                                                               0




                                             21